Citation Nr: 0116838	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
liver disorder including hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from May 1969 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for a liver disorder including hepatitis.


FINDINGS OF FACT

1.  Service connection for a liver disorder was denied in a 
May 1997 decision of the Board, on a direct basis and as 
secondary to claimed Agent Orange exposure in service.  

2.  The evidence received subsequent to the Board's May 1997 
decision does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The May 1997 decision of the Board that denied service 
connection for a liver disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  No new and material evidence has been received, since the 
May 1997 decision of the Board, to reopen the claim of 
entitlement to service connection for a liver disorder 
including hepatitis.  38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reflect no findings of 
a liver disorder/hepatitis.  On a few occasions the veteran 
was noted to have gastrointestinal complaints following heavy 
drinking.  At the time of his separation examination, no 
abnormalities of the abdomen and viscera were noted.  

A VA examination in September 1976 was in regard to unrelated 
complaints.  VA outpatient records reflect that in October 
1979, when the veteran complained of recent onset flank pain, 
the assessment was musculoskeletal pain versus liver versus 
gall bladder versus depression and anxiety.  A hepatitis B 
test was negative.  A December 1979 progress note shows that 
the veteran's liver was tender and palpable at the costal 
margin.  It was noted that if he stopped alcohol and drugs, 
certain studies would be repeated after he had been dry for a 
month.  The assessment was probable alcohol (ETOH) hepatitis 
and pancreatitis.  Later that month it was noted that the 
veteran was an alcohol and drug abuser and that his liver 
enzymes decreased when he was off those substances.  It was 
also noted that increased alcohol intake caused a dramatic 
rise in his SGOT and that herbicides were doubted as the 
cause of his problem.  In February 1980 the assessment was 
abnormal liver function tests and increased pancreatic 
enzymes.   Liver function tests were again elevated during an 
August 1980 VA Agent Orange examination.  

Medical records from the Southwest Medical Center in Las 
Vegas dated in March 1991 note that the veteran was working 
as a correctional officer, that he drank a six-pack of beer 
and a pint of rum on his days off from work, that at times he 
took, and that his liver function test results were slightly 
elevated.  The physician who wrote the entry expressed the 
opinion that the veteran was at high risk for hepatitis due 
to his occupation.  The assessment was elevated liver 
function test.  Later that month it was noted that blood work 
revealed antibodies for both hepatitis A and hepatitis C 
although it was possible that hepatitis C was a false 
positive reaction.  The veteran was advised to refrain form 
the use of alcohol and Tylenol and to consider hepatitis B 
immunization due to his high-risk profession.  The assessment 
was hepatitis A and C.  

A Nevada Department of Prisons report of physical 
examination, dated in 1994, notes that the veteran's liver 
enzymes were elevated and that the veteran stated it was due 
to Agent Orange exposure.  A December 1994 abdominal 
ultrasound was unremarkable.  

In a May 1997 decision of the Board, service connection was 
denied for a liver disorder on both a direct basis and as 
secondary to claimed exposure to Agent Orange in service.  

In December 1999, the veteran wrote to the RO requesting 
service connection for hepatitis C.  Private medical records 
dating from May 1999 through July 1999 were submitted with 
this claim.  A May 1999 report of liver ultrasound notes that 
the liver was normal.  The report notes a history of 
"[h]epatitis C, newly diagnosed."  A laboratory report, 
also dated in May 1999, notes that the presence of antibodies 
to hepatitis C indicated either a previous infection, chronic 
carrier state or a false positive result.  In July 1999, a 
liver biopsy was performed and showed findings which, it was 
noted, could be seen in hepatitis C induced disease.  The 
veteran also indicated treatment at the VAMC in Las Vegas.  
The RO requested records from that facility and asked that 
any records from other facilties be included.  The only 
records available show treatment for a skin rash in November 
1993.

In a December 2000 substantive appeal, the veteran argued 
that he never had any problems until he went into the 
service.  He further contended that much of the information 
in his military and VA records was not correct because his 
commanding officer did not like him and deleted much of the 
information from his records.  He continued to argue that he 
contracted hepatitis from his military service.  




Legal Criteria

Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

Finality and reopening claims

Generally, unless ordered for reconsideration or appealed to 
the United States Court of Appeals for Veterans Claims, a 
decision of the Board is final.  38 U.S.C.A. § 7103(a).  A 
final and binding Board decision shall not be subject to 
revision on the same factual basis except as provided by 
regulation.  See 38 C.F.R. § 20.1401-11 (2000).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  




Analysis

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may proceed to evaluate 
the merits of that claim.  It is specifically noted that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  
The veteran's claim for service connection for a liver 
condition was the subject of a May 1997 decision of the Board 
which is final.  38 U.S.C.A. 7103(a); 38 C.F.R. 20.1100.  
There was medical evidence of record at that time of 
hepatitis A and C.  The Board determined that there was no 
competent evidence of a link between any liver disorder and 
the veteran's service, including any Agent Orange exposure.  
To the extent, if any, that the VCAA applies in respect to an 
application to reopen a previously denied claim, the RO has 
provided the veteran and his representative with copies of 
the rating decision from which this appeal ensued and an 
explanatory letter.  The RO also attempted to obtain current 
medical records and eventually provided the veteran with a 
statement of the case reflecting the law and regulations 
regarding service connection and finality, and explaining the 
type of evidence that would support reopening of the claim.  
Thus, any duty to notify and assist the veteran in his 
attempt to reopen his claim has been satisfied.  

Subsequent to the Board's May 1997 decision, the veteran 
indicated treatment at the VAMC in Las Vegas, and submitted 
private medical records of treatment from May 1999 through 
July 1999.  The records of his treatment from the VAMC in Las 
Vegas were duplicate copies of records dated in November 
1994, which were already in the claims file.  This evidence 
is not new because it was previously considered by the Board 
in 1997.  The private medical records, however, are new 
because this evidence was not before the Board and therefore 
not considered in the May 1997 decision.  While it is new, 
and does discuss the veteran's liver condition, it is not 
relevant to the status of the veteran's liver during service, 
over 20 years earlier, and does not tend to link a current 
liver disorder/hepatitis to service.  In fact, the results of 
an ultrasound of the liver conducted in May 1999 gives a 
history of hepatitis C, "newly diagnosed," although there 
was evidence of hepatis at the time of the last Board 
decision.  As such, these records are not relevant to the 
issue of whether a liver disorder/hepatitis is related to 
service.  See 38 C.F.R. 3.303.

In sum, the evidence received subsequent to the Board's 1997 
denial consists of duplicates of records already on file and 
previously considered, and new evidence that is not relevant 
to the issue of service connection.  As such, it is not new 
and material and the veteran's claim is not reopened.  38 
U.S.C.A. 5108, 7105(c).  

The veteran's contention that service connection is warranted 
because his liver disorder was incurred during service was 
the basis of his original claim.  He now alleges, in effect, 
that the information in his military records is not correct 
in that much of it was deleted by his commanding officer 
because he "didn't like" the veteran.  Without addressing 
the plausibility of that allegation and the likelihood of a 
military officer destroying official records because he did 
not like a subordinate in his command, the Board will merely 
note that there is nothing whatsoever to support that 
allegation and the veteran has not identified any particular 
information that he thinks was destroyed.  As to whether new 
and material evidence has been submitted to reopen the claim, 
it has not.  To the extent that the veteran is reiterating 
his contention that his current liver disorder must have been 
incurred in service, the record does not reflect that he 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or etiology 
competent and his assertions alone are insufficient to reopen 
his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  If he actually believes there is a problem with his 
military records, this is a matter over which the Board does 
not have jurisdiction and he should contact the Board for 
Correction of Naval Records.  See 10 U.S.C.A. § 1552 (West 
1991).

The benefit of the doubt doctrine does not apply where an 
appellant has not fulfilled the threshold burden of 
submitting new and material evidence to reopen a finally 
disallowed claim.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 


ORDER

No new and material evidence having been presented, the claim 
of entitlement to service connection for a liver disorder to 
include hepatitis is not reopened and the appeal is denied. 



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

